Citation Nr: 0908989	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral shin splints.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for bilateral plantar 
fasciitis, claimed as falling arches.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

6.  Entitlement to service connection for a bilateral leg 
disorder.

7.  Entitlement to service connection for chronic anemia.

8.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1. The RO initially denied service connection for bilateral 
shin splints and a low back disorder in a February 1996 
rating decision.  

2.  The Veteran did not appeal the February 1996 rating 
decision and it became final.

3.  In June 2002, the Veteran sought to reopen her claim for 
bilateral shin splints; and, in October 2002, she sought to 
reopen her claim for a low back disorder.

4.  Evidence received since the February 1996 decision is 
either cumulative of evidence previously considered or does 
not relate to an unestablished fact necessary to substantiate 
the claims or raise a reasonable possibility of 
substantiating the claims.

5.  The Veteran's current bilateral knee disorder had its 
onset during her period of active service.

6.  Service treatment records reveal treatment for acute 
episodes of bilateral arch pain; bilateral plantar fasciitis 
was not formally diagnosed until many years after service and 
is unrelated to active duty service.

7.  The Veteran's current psychiatric disorder had its onset 
during her period of active service.

8.  Chronic bilateral leg pathology is not shown.  

9.  Chronic anemia is not shown.  




CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence having not been received, the 
claim for entitlement to service connection bilateral shin 
splints is not reopened. 38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  New and material evidence having not been received, the 
claim for entitlement to service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).

4.  A bilateral knee disorder was incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.301, 3.303 (2008).

5.  Bilateral plantar fasciitis was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2008).

6.  An acquired psychiatric disorder was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2008).

7.  A bilateral leg disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

8.  Anemia was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims for Bilateral 
Shin Splints 
and a Low Back Disorder

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R § 3.156(a) (2008) (in effect for claims 
filed on or after August 29, 2001).  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").

As a procedural matter, the Veteran submitted her original 
claims for service connection for bilateral shin splints and 
a low back disorder in January 1996.  The RO denied the 
claims in a February 1996 rating decision because there was 
no evidence of a permanent residual or chronic disability 
related to either condition, and she failed to report to her 
scheduled VA joint and spine examinations.  Although she was 
notified of the denial, she did not initiate a formal appeal.  
Therefore, the RO's decision of February 1996 is final.  

Evidence of record at the time of the rating decision 
consisted of the Veteran's service treatment records, 
Arkansas National Guard records, and a note indicating that 
she failed to report to her scheduled examinations.

In June 2002 and October 2002, the Veteran filed the claims 
now on appeal.  The RO's March 2005 rating decision found 
that she had not submitted the new and material evidence 
necessary to reopen her claims.  However, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7l05(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claims.

Evidence received since the February 1996 rating decision 
with respect to these claims includes duplicate excerpts of 
VA treatment records submitted by the Veteran, the transcript 
of a July 2005 DRO hearing, the report of a June 2007 VA 
general examination, the report of a June 2007 VA feet 
examination, VA treatment records dated from March 2005 to 
November 2007, an October 2006 VA lumbar spine radiology 
report, academic records, employment records, career 
counseling records, a May 2005 lay statement from her sister, 
a December 2006 lay statement from her mother, and various 
written statements submitted by the Veteran.

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.l56(a).  First, the 
testimony offered at the hearing and the Veteran's written 
statements alleging a nexus and continuity of symptomatology 
are cumulative of statements made in previously submitted 
statements and theories implicit in her claim.  Therefore, 
while not before the RO previously, the evidence has, in 
effect, already been considered.

Similarly, statements from her family are new but not 
material as her sister and mother are not shown to have the 
requisite training to establish a nexus between her current 
disorders and active duty.  Next, academic records, 
employment records, and career counseling records are not 
germane to the issue of whether her disorders are related to 
service.  As such, while new, the evidence is not material.  

Next, the VA treatment records are new and contain diagnoses 
of generalized arthralgias, but do not include a competent 
opinion that relates bilateral shin splints or a low back 
disorder to service.  Significantly, the June 2007 VA general 
examination report diagnosed her with low back pain of 
undetermined etiology, but the examiner indicated that he 
could not make a specific diagnosis of a medical condition.  
Similarly, the October 2006 VA lumbar spine radiology report 
revealed a normal lumbosacral spine.  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Without 
such a determination, the evidence is not material to the 
claim.

In this case, none of the competent evidence of record 
establishes a nexus between the Veteran's period of active 
service and her bilateral shin splints or low back disorder.  
Therefore, this evidence does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material.  In sum, the Board finds that no new and material 
evidence has been received to reopen the claims for bilateral 
shin splints and low back disorder; therefore, the 
applications to reopen are denied.

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disorder

The Board finds that the evidence in this case supports 
service connection for a bilateral knee disorder.  Service 
treatment records reveal several instances of bilateral knee 
pain.  March 1993 notes show treatment for bilateral knee 
pain lasting for 3 weeks.  An April 2003 note shows 
retropatellar right knee pain upon running, jumping, and 
squatting.  However, the Veteran self-reported that she never 
suffered from a "trick" or locked knee in her September 
1995 Report of Medical History at separation.  Similarly, her 
September 1995 Report of Medical History at separation 
indicated that her lower extremities were within normal 
limits.  

However, VA treatment records show continued complaints of 
knee pain and diagnoses of knee arthralgia/arthritis and 
patellar tendonitis.  Although June 2005 and October 2006 VA 
radiology reports revealed no fractures, no dislocations, and 
joints within normal limits, a June 2007 VA examination 
report noted bilateral crepitus and diagnosed her with 
bilateral retropatellar pain syndrome of the knees.  The 
examiner concluded that, "[h]er symptoms of patellofemoral 
syndrome were diagnosed in service, and her findings today 
would appear to be a continuation of the diagnosis."    

Considering this evidence, the Board finds that service 
connection is in order.  There is evidence of bilateral knee 
symptomatology in service with continuing post-service 
symptomatology which has been related to service.  Resolving 
doubt in the Veteran's favor, the Board finds that the 
evidence as a whole supports service connection for a 
bilateral knee disorder. 



Bilateral Plantar Fasciitis, Claimed as Falling Arches

The Veteran claims that she currently suffers from bilateral 
plantar fasciitis which was initially incurred in service.  
Specifically, she alleges that she began to suffer from 
bilateral foot pain while performing training maneuvers in 
boots and was treated with shoe inserts and ibuprofen to 
alleviate the pain.  

Service treatment records reveal complaints of bilateral arch 
pain in March 1993.  However, in her September 1995 Report of 
Medical History at separation, she self-reported that she 
never suffered from foot trouble.  Similarly, her September 
1995 Report of Medical Examination at separation indicated 
that her feet were within normal limits.  This suggests that 
any arch pain noted in service was acute and transitory 
rather than chronic in nature.  

The Veteran enlisted in the Arkansas National Guard in 
October 1997, and her Report of Medical History at enlistment 
also indicated that she never suffered from foot trouble.  
Similarly, her October 1997 Report of Medical Examination at 
enlistment indicated that her feet were within normal limits.  
VA treatment records dated from April 2005 reveal continuing 
complaints of bilateral foot pain and swelling.  A June 2007 
radiology report revealed normally maintained arches and 
unremarkable bone and joints, with the exception of mild 
degenerative changes in the left tarsal bones.  

In this case, the Board emphasizes the multi-year gap between 
discharge from service in 1995 and initial complaints related 
to a bilateral foot disorder in her June 2002 application for 
service connection.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where Veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge, and finds her recollections as to 
symptoms experienced in the distance past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when all the evidence 
establishes a nexus between active duty service and current 
complaints.  In this case, the Board finds that the medical 
evidence does not attribute bilateral plantar fasciitis to 
the Veteran's active duty service, despite her contentions to 
the contrary.

Specifically, the Veteran was afforded a VA foot examination 
in June 2007.  The examiner diagnosed her with moderate 
plantar fasciitis and mild metatarsalgia, but found it was 
less likely than not that these conditions were related to 
in-service training maneuvers given the amount of time that 
elapsed.  

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.  Moreover, no contrary evidence is of 
record.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for bilateral plantar fasciitis and there 
is no doubt to be otherwise resolved.



Acquired Psychiatric Disorder, to Include Depression

The Board finds that the evidence in this case supports 
service connection for depressive disorder.  Service medical 
records reveal that the Veteran self-reported on her December 
1992 Report of Medical History that she suffered from 
depression or excessive worry.  However, a Report of Medical 
Examination from the same time indicated that her psychiatric 
state was within normal limits.  

She was referred to the Center of Mental Health in March 1993 
because she appeared to be depressed.  However, the examiner 
found there were insufficient emotional findings to warrant a 
diagnosis of a major depressive disorder.  The Veteran again 
self-reported that she suffered from depression or excessive 
worry in her September 1995 Report of Medical History at 
separation.  However, her September 1995 Report of Medical 
History at separation again indicated that her psychiatric 
state was within normal limits.  

In her October 1997 Report of Medical History upon enlistment 
in the Army National Guard, she self-reported that she never 
suffered from depression or excessive worry.  Similarly, her 
October 1997 Report of Medical History indicated that her 
psychiatric state was within normal limits.  

The Veteran was afforded a VA mental disorders examination in 
December 2005, at which time the examiner concluded that he 
did not find sufficient evidence to warrant a psychiatric 
diagnosis.  However, the claims file was unavailable at this 
time and he was unable to review her service records to 
establish a link between symptomatology seen in service and 
any current disorder.  

VA treatment records dated from 2006 to the present indicate 
treatment at the mental health clinic for depression and 
prescription of an antidepressant drug to treat major 
depression associated with mood disorders.  Her most recent 
VA treatment records diagnose her with major depressive 
disorder and personality disorder, not otherwise specified, 
with paranoid features.  

The same examiner authored the report of a June 2007 VA 
mental disorders examination, at which time he diagnosed her 
with depressive disorder, not otherwise specified.  He opined 
that the Veteran's disorder appeared to have existed for 
years.  Although he found it difficult to know precisely when 
the condition began, he opined that "it appears as if it 
began in the military."  

Considering this evidence, the Board finds that service 
connection is in order.  There is evidence of feelings of 
depression in service with continuing post-service 
symptomatology which is shown to have had its onset during 
service.  Resolving doubt in the Veteran's favor, the Board 
finds that the evidence as a whole supports service 
connection for depressive disorder. 

Bilateral Leg Disorder & Chronic Anemia

Upon a review of the record, the Board finds that service 
connection for a bilateral leg disorder and chronic anemia 
must be denied.  Specifically, a claim for service connection 
requires evidence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although the Veteran has indicated her belief that she 
suffers from a current bilateral leg disorder and chronic 
anemia, the medical evidence of record does not reflect 
current manifestations of these conditions.    

With respect to a bilateral leg disorder, service treatment 
records reveal a single complaint of pain in the lower right 
extremity in June 1995.  The Veteran stated at the time that 
she thought she pulled a ligament.  All other complaints 
involving the bilateral extremities relate to her disorders 
of the bilateral knees, shins, and feet, which have been 
discussed elsewhere in this opinion.  

Significantly, the Veteran self-reported on her September 
1995 Report of Medical History that she never suffered from 
leg cramps, arthritis, bursitis, bone or joint deformity, or 
lameness. Similarly, her September 1995 Report of Physical 
Examination at separation indicated that her lower 
extremities were within normal limits, suggesting that the 
single instance of right leg pain was acute and transitory 
rather than chronic in nature.  

Although recent VA treatment records indicate a current 
diagnoses of generalized arthralgias, there are no diagnoses 
relevant to the bilateral lower extremities aside from the 
aforementioned bilateral knee, shin, and foot disorders.  Her 
most recent VA examination in June 2007 made no mention of a 
disorder of the bilateral lower extremities.  

With respect to anemia, service treatment records include 
blood tests which revealed low levels of hemoglobin, 
hematocrit, mean corpuscular red blood cell volume, and mean 
corpuscular hemoglobin.  A diagnosis of anemia was rendered 
and the Veteran was prescribed iron supplements.  However, 
post-service treatment records reveal no diagnosis of anemia.  
Specifically, a VA blood test conducted in June 2005 revealed 
a hemoglobin level of 15.80 g/dL, which was not considered 
low.  Although she is noted to suffer from malaise and 
fatigue, her most recent VA treatment records dated in 
October 2007 do not list anemia among her active problems.  

In summary, in the absence of competent evidence of a current 
bilateral leg pathologies and anemia, there is no basis to 
allow these service connection claims.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for a bilateral leg disorder and anemia 
and the appeals are denied.   

With respect to each of the denied claims, the Board has also 
considered the Veteran's statements asserting a relationship 
between her claimed conditions and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the Veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
December 2004 included the criteria for reopening the 
previously denied claims, the criteria for establishing 
service connection, and information concerning why the claims 
were previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

With respect to her other service connection claims, the VCAA 
duty to notify was satisfied by way of letters sent to the 
Veteran in August 2002 and December 2004 that fully addressed 
all notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006,  
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, Arkansas National Guard records, and VA 
treatment records.  She provided additional records, personal 
statements, and was provided an opportunity to set forth her 
contentions during the July 2005 DRO hearing.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in December 2005 and June 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determinations as 
to these claims.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the claims for a bilateral knee disorder and 
an acquired psychiatric disorder, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral shin splints is denied.  

The application to reopen a claim of entitlement to service 
connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is granted.

Service connection for bilateral plantar fasciitis is denied.

Service connection for an acquired psychiatric disorder, to 
include depression, is granted.

Service connection for a bilateral leg disorder is denied.

Service connection for anemia is denied.


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

The Veteran seeks service connection for chronic sinusitis.  
A review of service treatment records reveals treatment for a 
"runny nose" in May 1993 and treatment for nasal congestion 
in June 1993.  In May 1995, a physician indicated that 
air/fluid levels were consistent with sinusitis.  In her 
September 1995 Report of Medical History at separation, she 
self-reported a history of frequent or severe headaches, 
sinusitis, and hay fever.  However, the objective Report of 
Medical Examination conducted at the same time indicated that 
her sinuses were within normal limits.  

In October 1997, the Veteran's Report of Medical History upon 
enlistment in the Arkansas National Guard indicated a history 
of sinusitis and hay fever.  VA treatment records offer 
conflicting accounts of sinus symptomatology.  An April 2005 
note indicated that she denied a history of trauma, rhinitis, 
chronic nasal discharge or drainage, epistaxis, obstruction, 
or smelling impairment.  

However, a March 2006 note revealed treatment for frontal 
headaches and 4 weeks of sinus congestion.  Noting 
significant maxillary sinus tenderness, the VA physician 
opined that sinusitis was likely the cause of her headaches.  
Her most recent VA treatment records in October 2007 include 
"allergies" among her list of active problems.  The Veteran 
asserts that her sinus symptomatology has been continuous 
since service and is worsening.  

Although there is competent evidence of recurrent symptoms of 
the disability, evidence establishing manifestations of the 
disability during service, and an indication that the current 
symptoms may be associated with service, the Board finds that 
this evidence is too equivocal or lacking in specificity to 
support a decision on the merits.  As such, the Board finds 
that a VA examination should be conducted to determine the 
nature, etiology, and probable date of onset of any current 
chronic sinusitis.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the Veteran's 
treatment records dated from November 2007 
to the present from the Central Arkansas 
Veterans Healthcare System in Little Rock, 
Arkansas.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature, etiology, and probable date of 
onset of any current sinus condition.  

The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address whether it is at least as 
likely as not (probability of 50 percent 
or more) that any current chronic sinus 
condition is related to the sinusitis 
noted in her service treatment records.  A 
rationale should be provided for all 
opinions.

3.  Upon completion of the above, the RO 
should readjudicate the issue on appeal 
and consider all evidence received since 
issuance of the most recent supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


